 

Name, Address, Telephone, Facsimile and Email Addresses FOR COURT USE ONLY

Robert Garvin Moore

20404 NE 242nd Avenue

Battle Ground, Washington 98604
Tel: 818-206-3223

robert.gargni@pe-ppm

 

 

 

 

 

MAR 3 0 2020
Mark L, Hatcher
Western! itetHot of Washington At Tacoma
Deputy Clerk
UNITED STATES BANKRUPTCY COURT
Western District of Washington
1717 Pacific Avenue, Suite 2100, Tacoma, WA 98402
In re:
Robert Garvin Moore, Bankruptcy Case No: 19-43563-BDL
Petitioner/Debtor. | Chapter: 13
Robert Garvin Moore; Adversary Proceeding No:
Teresa Jean Moore,
Plaintiffs
Vv.
FLAGSTAR BANK FSB; COMPLAINT -
WRIGHT, FINLAY & ZAK, LLP; (1) for the Violation of the Automatic Stay;
Joseph T. McCormick III; (2) for the Breach of the Contract, (3) for the
Tom B. Pierce; Breach of the Implied Covenants and
Laura N. Coughlin; (4) for the Promissory Estoppel and the
Lisa Armenio Reis; Unjust Enrichment

Paul Kim Reis;
KELLER WILLIAMS PREMIER PARTNERS;
Pamela McAnally;
James Welch;
Jacqueline Smith;
Shelly Schmitz;
Jeffrey Merritt Wilson;
DOES 1-50,
Defendanis.

 

 

 

 
Complaint
The plaintiffs complain against the defendants by the affirmation of the following:

Jurisdiction
1. The cause of the adversary proceeding arises under the title 11 by the automatic stay
in the Bankruptcy Case No. 19-43563-BDL, which the Petitioner Robert Garvin Moore
commenced on the November 4, 2019 by the filing of the Voluntary Petition with the United
States Bankruptcy Court for the Western District of Washington (Bankruptcy Court).

2. The United States District Court for the Western District of Washington has the original
and the exciusive jurisdiction of the bankruptcy case under the 28 U.S.C. § 1334 by the nature
of the petition under the 11 U.S.C. Chapter 13.

3. The judges of the Bankruptcy Court may hear and determine the bankruptcy case and
all core proceedings under the 28 U.S.C. § 157 by the general order of the reference from the
District Court.

A, The adversary proceeding is a core matter under the 28 U.S.C. § 157 by the claim of
the violation of the automatic stay.

5, The western district of the Washington is the proper venue of the adversary proceeding
under the 28 U.S.C. § 1408 by the collection activity of the defendants during the protection of
an automatic stay.

6. The plaintiffs consent to entry of a final order or judgment in the accordance with the law
by the judge of the Bankruptcy Court.

Parties
7. The Plaintiff Robert Garvin Moore (Robert) and the Plaintiff Teresa Jean Moore (Teresa)
are the plaintiffs in the adversary proceeding and are living in the Clark County, Washington
and in other locations. The service address of the plaintiffs is at the address: Robert and
Teresa Moore, 20404 NE 242nd, Battle Ground, Washington 98604.

8. The Defendant FLAGSTAR BANK FSB (FSB) is a savings association under the
regulation of the Currency Comptroller and the Consumer Financial Protection Bureau with the
principle office at the 5151 Corporate Drive, Troy, Ml 48098. Without a registered agent, the
service address of the Defendant FSB is at the address: FLAGSTAR BANK FSB, c/o
Alessandro P. DiNello, CEO, 5151 Corporate Drive, Troy, Ml 48098.

9. The Defendant WRIGHT, FINLAY & ZAK, LLP (WFZ) is a foreign limited liability
partnership with the principle office at the 612 S Lucile Street, Suite 300, Seattle, WA, 98108.
The service address of the Defendant WFZ is at the address: WRIGHT, FINLAY & ZAK, LLP,
c/o Laura Coughlin, Registered Agent, 612 S Lucile Street, Suite 300, Seattie, WA, 98108.

10. The Defendants Joseph T. McCormick Ill (McCormick), Tom B. Pierce (Pierce) and
Laura N. Coughlin (Coughlin) are the officers, employees or the agents of the Defendant WFZ
with the business address at the 612 S Lucile Street, Suite 300, Seattle, WA, 98108.

11. The Defendants Paul Kim Reis (Paul) and Lisa Armenio Reis (Lisa) are residents of
i tawaii with the mailing address at the 5749 Kalanianaole Highway, Honolulu, Hawaii 96821-
2330.

 
12. The Defendant KELLER WILLIAMS PREMIER PARTNERS (KWP) is a real estate firm
with the business address at the 2211 E Mill Plain Blvd., Suite 100, Vancouver, WA 98661.
The service address of the Defendant KWP is at the address: KELLER WILLIAMS PREMIER
PARTNERS, Chris Kelsey, Managing Broker, 2211 E Mill Plain Blvd., Suite 100, Vancouver,
WA 98661.

13. The Defendants Pamela McAnally (McAnally), James Welch (Welch), Jacqueline Smith
(Smith) and Shelly Schmitz (Schmitz) are the officers, employees or agents of the KWP with
the business address at the 2211 E Mill Plain Blvd., Suite 100, Vancouver, WA 98661.

14. The Defendant Jeffrey Merritt Wilson (Wilson) is a resident of California with the mailing
address at the PO Box 10414, Salinas California 93912.

15. The plaintiffs are ignorant of the names and capacities of the defendants Does 1-50;

and therefore, sue the unknown defendants by the fiction of the DOE name. The defendants.

Does 1-50 are responsible for the claimed damages by the conduct of their wrongful actions.
The plaintiffs reserve the right to amend the complaint upon the discovery of the names,
capacities, relationships and liabilities of the Does 71-50.

16. The defendants were and are the agents of their co-defendants by the conduct of their
coordinate actions and by the pursuit of their common objective for the benefit of the defendants
at the expense of the plaintiffs.

Facts
17. |The complaint concerns the Battle Ground House (property), which is comprised of the
main house and the out buildings on a 4.4-acre plot of fand in Clark County, Washington. The
parties know the address of the property as the 20404 NE 242nd Avenue, Battle Ground,

Washington.

 

18. Onor about February 27, 2014, the Defendant Lisa first contacted the Plaintiff Teresa
by an email from the referral of a business associate. At that time, the Defendant Lisa and her
husband, the Defendant Paui, were planning to abandon their long-time family home in Battle
Ground Washington because the economy was depressed, they had exhausted their savings
and ‘he lender claim exceeded ‘tie home value.

19. At that time, the Plaintiff Teresa was dealing with a cancer related health issue, which

3

 
she treated by the protocols of the Gerson Therapy. The protocols required five to six of the
blood cleansing therapy sessions each day. The Plaintiff Teresa had developed a webcast
training program that involved the growing of the vegetables necessary for the therapy through
a hydroponics growing system.

20. During a telephone conversation, the Defendant Lisa stated that the house was in “turn-
key” condition and that the property had the equipment and the facilities for a hydroponic
growing system, which was an essential element of the business plan of the Plaintiff Teresa.

21. After a review of the pictures of the property and a review of the Zillow Report, which
estimated the value of the house at $280,000.00, the Plaintiff Teresa proposed an agreement
for the parties to jointly own the property. At that time, the debt claim against the property was
greater than its value.

22. Under this agreement, the parties were (1) to raise additional income through the
operations of a hydroponics growing system; (2) to raise additional income through the
development of a “Better than Organics” webcast program; (3) to share the expenses of the
repairs and maintenance of the property; (4) to obtain a modification of the loan under the

HAMP Program and (5) to own the property together.

23. On March 6, 2014, the Defendant Lisa granted to the Plaintiff Teresa the power to
discuss the terms of a modification with the Defendant FSB by the execution of an authorization

letter.

24. On May 27, 2014, the Plaintiff Robert and his son departed from Los Angeles in an RV
with furniture and tools to get the property cleaned up and furnished for the webcast programs.

25. On May 30, 2014, the Plaintiff Robert and his son arrived at the property to find that all
appliances had been taken or destroyed; that some cabinetry had been removed; that the
furniture had been dumped into the garage; that the house was not habitable and that a
squatter was living in the house. Additionally, the Plaintiff Robert and his son found postings,
dated February 2013, which stated that the house had been winterized; that the foreclosure
process had begun and that the property was “determined to be vacant/abandoned.”

26. Meanwhile, the Plaintiff Teresa continued her efforts to secure a loan modification by
the training and the assistance of the NEIGHBORHOOD ASSISTANCE CORPORATION OF
AMERICA (NACA) and by the submission of a modification package through the CORE
ADVISORY GROUP.

27. Additionally, the Plaintiff Teresa continued with her efforts to develop the “Better than
Organics” webcast business by the production of videos, which introduced the Defendant Paui
as the “Master Grower - partner in the Washington Property” and to develop the hydroponics
growing business by the building of a greenhouse and by the installation of hydroponic growing
systems.

28. From the June 7, 2014 through the current date, the plaintiffs and their son have
maintained the possession of the property by their physical presence and by the payment of
the utility expenses and by the payment of the maintenance expenses. Although the
Defendants Paul and Lisa initially shared the expense of a riding lawn mower and the utility
expenses, the plaintiffs and their son have maintained the condition of the property by the
installation of various appliances, by the repair of the water lines and faucets and by the
maintenance of the yard.
4

 
29. Onor about January 10, 2017, the Plaintiff Teresa spoke with the underwriter of the
Defendant FSB, who stated that the Defendants Paui and Lisa were more than qualified fora .
loan modification. However, the Defendant FSB ultimately denied the loan modification
because the Defendants Paul and Lisa refused to move their bank accounts to Washington.
Additionally, the Defendants Paul and Lisa told the representative of the CORE ADVISORY
GROUP that “they reaily don’t live there and only go to the property when needed.”

30. Onor about June 8, 2017, the Plaintiff Teresa requested the execution of an Assignment
of Rights by the Defendants Paul and Lisa, who did not respond to the request.

31. The Defendants Paul and Lisa did not object or deny the claim of a fifty-percent interest
_in the property during the proceedings of the Bankruptcy Case No 14-13791-ABL or during the
proceedings of the Bankruptcy Case No. 16-53510-SLJ.

32. On the December 19, 2017, the Plaintiff Teresa commenced the action of the
Bankruptcy Case No. 17-01311-RJF by the filing of the Chapter 13 Voluntary Petition with the
United States Bankruptcy Court, District of Hawaii (Hawaii Bankruptcy Court).

33. In the petition, the Plaintiff Teresa listed the property as an asset of the bankruptcy
estate; claimed a fifty-percent interest in the property and identified the Defendants Paul and
lisa and the Defendant FSB as the creditors of the bankruptcy estate.

34, On March 6, 2018, the Defendant Lisa informed the Plaintiff Teresa of the listing of the
property for a sale by the transmittal of an email. The Plaintiff Teresa replied with the statement,
“| would prefer to buy the house in exchange for settlement of our agreement.” The Defendant
Lisa agreed to the sale of the property to the plaintiff by the reply of an email.

35.  Onor about March 23, 2018, the Defendants Paul and Lisa listed the property for sale
with the Defendants KWP, McAnally, Welch, Smith and Schmitz.

36. On March 28, 2018, despite the notice of the bankruptcy case, the Defendants KWP,
McAnally, Welch, Smith and Schmitz stated, “We have done the research and Paul and Lisa
are free and clear to sell the property.”

On Mar 28, 2018, at 11:10 AM, Pameia McAnally
<pamela @benkinneylsam.com> wrote:

 

Hi Teresa,

We would be more than willing to help you purchase 20404 NE 242nd ave, We
have done the research and Paul and Lisa are free and clear to sell the property
and are aware of the timelines to do so. Please forward me your pre-approval
letter and my igam will be mare than happy to help you write up an offer and
proceed with the transaction.

i am now representing Lisa and will be the direct point of contact regarding this
property.

Please feal free io reach out to me with any more questions.

i have been advised that your family member resides on the property. | would
appreciate it if you provide me with his contact information so | can set up future
access to the property etc.

Regards

Pamela McAnally

Keller Williams Premier Pa. ners | Sen Kinney Real Estate Team
2211 Mill Plain Blyd | Vancouver, WA $8661

PXrect: 360-980-1163

Office: 360-693-3336

 
37. On March 28, 2018, the Defendant Lisa agreed to the sale of her remaining half-interest
in the property to the Plaintiff Teresa by the transmittal of an email. The Plaintiff Teresa
informed the Defendant Lisa of the need for the approval of the bankruptcy court and of the
automatic stay against “anyone attempting to enter the property and or sale it.”

 

We were told that he could get the loan approved and funded within 30-45 days. | will need to |
get court approval of this transaction.

Michael informed me that a for sale sign was placed in the yard. Please be aware that | am in
an active bankruptcy, and there is a bankruptcy stay in place from anyone attempting to enter
the property end or sale it.

38. On June 7, 2018, an unknown party vandalized the property by the cutting of the
telephone lines to the house and by the driving of a vehicle across the yard.

 

39. On June 13, 2018, the Defendants Paul, Lisa demanded the possession and control of
the property by the positing of a NOTICE TO TERMINATE TENANCY and of a TWO DAY

NOTICE TO ENTER.

 

 

 

 
40. On the June 13, the Plaintiff Teresa responded to the postings by the transmittal of a
message to the Defendants Paul, Lisa and McAnally.

As | have communicated to you in person, by telephone, and by email, and to your “Real Estate
Agents” that your efforts to list, and sell the property without Bankruptcy Court Approval is in
Violation of Bankruptcy Court laws.

Any continued effort to harass, threaten, or vandalize the property (see picture of cutting of
telephone fines) is subject to criminal acts and punishable by law. | an my family are prepared
fo prosecute to the fullest extent of the law.

While in my 341 Hearing last month, you stated that you listed the property without Bankruptcy
approval, and you accepted an offer to sell, without Bankruptcy approval.

Please provide me with the escrow company, the names of the potential buyers, a copy of the
sales contract, and any and all communications from the lender in reference to the sale and

foreclosure date.

41. On June 21, 2018, the Plaintiff Teresa published, posted and served a Land Trespass
Notice upon the Defendants Paul and Lisa and upon the Defendants KWP, McAnally, Weich,
smith and Schmitz.

42. Between the June 21, 2018 and the January 17, 2019, unknown parties entered upon
the property on six separate occasions without any prior notice and without the consent or the
authorization of the plaintiffs.

43. On June 22, 2018, the Plaintiff Teresa requested and received a postponement of the
foreclosure sale by transmittal of a jetter to the agent of the Defendant FSB.

44. Onor about the September 8, 2019, the Defendant Lisa demanded entry on the property
by the posting of a notice.

45. Onor about September 10, 2018, after the positing of a notice on the door of the property
on the September 8, 2018, the Defendant Lisa entered upon the property with an Appraiser
and a Realtor for an inspection. During the inspection, the Defendant Lisa stated that the
bankruptcy case would be dismissed.

46. On the information and belief, the Defendant FSB cancelled the foreclosure sale of the
October 12, 2018 by the posting of a notice with the auctioneer, which listed the opening bid at
$235,000 with an estimated debt of $291,705.

 

BATTLE GROUND, WA 98604, CL...
Est. Value
3 Beds | 2 Baths | 1,848 Sq Feet $398,000

Single Family | Property is Occupied
$ y | Property P Est. Credit Bid @

 

eh Do Not Disturb Occupant. Not Disclosed
“ee” 43s a criminal offense to trespass on
this property. Opening Bid $235,000
Est. Debt $291,705

47. On the January 19, 2019, the Hawaii Bankruptcy Court terminated the action of the
adversary proceeding without prejudice by the entry of a dismissal order.

7

 
48, On or about the June 1, 2019, the non-party Joyce Werner and her agent took the
possession of the Apartment 25 at the address of the 369 Hobron Lane, Honolulu, Hawaii by
the force of a lockout without any prior notice and without any process or warrant of the law.
Despite the prohibition of a lockout by the temporary restraining order and injunction of the
Hawaii First Circuit Court in the Civil Case No. 15S19-1-00689, the non-party Joyce Werner
and her associate continued the action of the lockout and took all the personal and business
property by the by the exclusion of the plaintiffs from the apartment. Despite the personal
service of the agent and the acknowledgment of the service by the non-party Joyce Werner,
the officers of the Honolulu Police Department and the Sheriff of the Honolulu County refused
the enforcement of the temporary restraining order and injunction by the failure of any action.

49. On the June 30, 2019, the plaintiffs commenced the action of the Civil Case No. 19-2-
02066-06 against the Defendant FSB and others by the filing of the COMPLAINT FOR
DECLARATORY RELIEF with the Clark County Superior Court.

50. Onor about the October 25, 2019, the non-party FRANCHISE TAX BOARD took the
balance of the Plaintiff Robert's checking account with the NAVY FEDERAL CREDIT UNION
by the force of a levy without any prior notice and without any process or warrant of the law.

51. On the November 5, 2019, the Plaintiff Robert commenced the Bankruptcy Case No.
19-43563-BDL by the filing of the VOLUNTARY PETITION with the Clerk of the United States
Bankruptcy Court for the Western District of Washington (Washington Bankruptcy Court).

52. In the original and in the amended schedules, the Plaintiff Robert asserted the interest
in the property by the entries of the claim on the schedules.

53. On or about the November 19, 2019, the Defendants WFZ, McCormick, Pierce and
Coughlin acknowledged the existence of the automatic stay by the filing of the notice with the
Clark County Superior Court and by the service of the NOTICE OF BANKRUPTCY FILING.

54. On the December 27, 2019, the Defendant Wilson asserted a claim against the Plaintiff
Robert and the bankruptcy estate by the filing of the PROOF OF CLAIM 3-1. The Plaintiff
Robert informed the Defendant Wiison that the claim violated the discharge injunction in two
prior bankruptcy cases by the transmittal of an email. The Defendant Wilson continues the
pursuit of the ciaim by the failure to withdraw and the request to reopen.

55. On or about the January 16, 2020, the Defendants WFZ, McCormick, Pierce and
Coughlin requested the termination of the action of the Civil Case No. 19-2-02066-06 by the
filing of the dismissal motion on the grounds of the “failure to state a claim upon which relief
can be granted,” of the failure to jist the claim in the schedules, of the failure to obtain the
Trustee’s approval to prosecute the case and of the Debtor's violation of the automatic stay by
the continuation of the action.

56. On the February 28, 2020, the judge of the Clark County Superior Court terminated the
action of the Civil Case No 19-2-02066-06 by the proclamation of a dismissal order without the
specification of any reason.

57. The Defendant Lisa attended the hearing of the motion by the telephone, apparently
through the office of the Defendant Coughlin, and joined in the dismissal by the reading of a
statement, which asserted that the plaintiifs were “experts at utilizing court systems ... to
manipulate things ... in terms of delay of foreclosures ... delay of decisions” and “are wrongfully
using the bankruptcy court to manipulate having a stay in place.”

8

 
58. On the March 3, 2020, during the examination of the Plaintiff Robert by the judge of the
Washington Bankruptcy Court, the Defendant Wilson stated that he has been “following these
people around all over the place” and admitted to the existence of his communications with the
Defendants Paul and Lisa. The Washington Bankruptcy Court noted the filing of the various
“pleadings” in the record of the case by the Defendant Wilson, who filed similar documents in
the record of the prior bankruptcy cases of the Plaintiff Teresa. The Defendant Wilson has filed
similar “pleadings” in the record of an appeal by the Plaintiff Teresa and her daughter before
the Ninth Circuit Court of Appeals. Since the filing of the petition, the Defendant Wilson has
sent similar documents or demands to the address of the plaintiff's daughter and her employer.
The plaintiffs believe that the Defendant Wilson had communications with the non-party Joyce
Werner, who conducted the lockout of the plaintiffs at the Apartment 25, 369 Hobron Lane,
Honolulu Hawaii on or about June 1, 2019.

59. On the March 14, 2020, the plaintiffs received a demand for the immediate surrender of
the property by the certified delivery of a NOTICE TO QUIT from the Defendants WFZ,
McCormick, Pierce and Coughlin. The enclosure of the Exhibit 1 is a true copy of the NOTICE
TO QUIT.

First Cause of the Action
(Violation of the automatic stay)

Count 1

60. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

61. The Plaintiff Teresa asseris the claim of the cause of the action by the allegations
against the Defendants Paul and Lisa and the Defendants KWP, McAnally, Welch, Smith and

Schmitz.

62. Upon the filing of a voluntary petition under the Chapter 13 of the Bankruptcy Code,
Section 362(a) operates as a stay of (a) “the commencement or continuation ... of a judicial,
administrative, or other action or proceeding against the debtor that was or could have been
commenced before the commencement of the case ... or to recover a claim against the debtor
that arose before the commencement of the case”; (b) “any act to obtain possession of property
of the estate or of property from the estate or to exercise control over property of the estate"; -
(c) “any act to create, perfect or enforce any lien against property of the estate”; (d) “any act to
create, perfect or enforce against property of the debtor any lien to the extent such lien secures
a claim that arose before the commencement of the case” or (e) “any act to collect, assess, or
recover a claim against the debtor that arose before the commencement of the case.”

63. On and after the June 1, 2014, the plaintiffs held a possessory interest in the property
by the physica! control and maintenance of the premises.

64. On and after the June 1, 2014, the plaintiffs held a fifty-percent equitable interest in the
property by the full-performance of the agreement with the Defendants Paul and Lisa, which
the parties memorialized by their written communications and their actions over the past six-

years.

65. Onand afte: the December 19, 2017, the bankruptcy estate of the Bankruptcy Case No.
17-01311-RJF held the possessory and the equitable interests in the property by the filing of
the Chapter 13 Voluntary Petition with the Hawaii Bankruptcy Court.

9

 
66. The Defendanis Paul and Lisa and the Defendants KWP, McAnally, Welch, Smith and
ochmitz had knowledge of the bankruptcy case by the receipt of the notices from the Clerk and
the notices from the Plaintiff Teresa.

67. Despite the knowledge of the bankruptcy case, the Defendants Paul and Lisa and the
Defendants KWP, McAnally, Welch, Smith and Schmitz acied against the interests of the estate
(1) by the listing of the property for sale; (2) by the acceptance of an offer fo buy the property;
(3) by the entry upon the property to commit acts of vandalism; (4) by the entry upon the
property to post various notices and (5) by the continuation of the effort to sell the property
without the approval of the bankruptcy court.

68. The conduct of the Defendants Paul and Lisa and the Defendants KWP, McAnally,
Welch, Smith and Schmitz willfully violated the automatic stay in the Bankruptcy Case No. 17-
01311-RJF by the repeated attempts “to recover a claim against the debtor that arose before
the commencement of the case” and the repeated acts “to obtain possession of property of the
estate or of property from the estate or to exercise contro! over property of the estate.”

69. The conduct of the Defendants Paul and Lisa and the Defendants KWP, McAnally,
Welch, Smith and Schmitz caused the sufferance of the tension, headaches, nausea, anxiety
and other emotional harm, which was distinct from the stress of the bankruptcy process. The
Plaintiff Teresa cringes and panics with every telephone call, every email message and every
mail delivery from the fear of the loss of the consortium with family, friends and associates
under the false impression of the communications with the attorneys and the defendants and
with every entry upon the land by an unknown trespasser from the fear of bodily harm.

70. ‘The violations of the automatic stay caused the sufferance of the injuries of the Plaintiff
Teresa by the deprivation of the protection of the automatic stay, by the denial of the quiet use
and enjoyment of the property, by the diminishment of the present and future interest in the
property, by the deprivation of the resources for the maintenance and possession of the
property and by the multiple trespasses upon the land and against the Plaintiff Teresa.

71. ~The Plaintiff Teresa demands the remedy of the actual damages, of the consequential
damages and of the punitive damages according to the trial proof.

Count 2

72. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

73. The Plaintiff Robert asserts the claim of the cause of the action by the allegations against
the Defendants Paul and Lisa, the Defendants FSB, WFZ, McCormick, Pierce and Coughlin
and the Defendant Wilson.

74. Upon the filing of a voluntary petition under the Chapter 13 of the Bankruptcy Code,
Section 362(a) operates as a stay of (a) “the commencement or continuation ... of a judicial,
administrative, or other action or proceeding against the debtor that was or could have been
commenced before the commencement of the case ... or to recover a claim against the debtor
that arose before the commencement of the case”; (b} “any act to obtain possession of property
of the estate or of property from the estate or to exercise contro! over property of the estate”:
(c) “any act te create, perfect or enforce any lien against property of the estate”; (d) “any act to
create, perfect or enforce against property of the debtor any lien to the extent such lien secures
a claim that arose before the commencement of the case” or (e) “any act to collect, assess, or

10

 
recover a claim against the debtor that arose before the commencement of the case.”

75. On and after the June 1, 2014, the plaintifis held a possessory interest in the property
by the physical control and maintenance of the premises.

76. On and after the June 1, 2014, the plaintiffs held a fifty-percent equitable interest in the
property by the full-performance of the agreement with the Defendants Paul and Lisa, which
the parties memorialized by their communications and their actions over the past six-years.

77. Onand after the December 19, 2077, the bankruptcy estate of the Bankruptcy Case No.
19-43563-BDL held the possessory and the equitable interests in the property by the filing of
the Chapter 13 Voluntary Petition with the Washington Bankruptcy Court.

78. The Defendants Paul and Lisa, the Defendants FSB, WFZ, McCormick, Pierce and
Coughlin and the Defendant Wilson had knowledge of the bankruptcy case by the receipt of
the notices from the Clerk and the notices from the Plaintiff Robert.

79. Despite the knowledge of the bankruptcy case, the Defendants FSB, WFZ, McCormick,
Pierce and Coughlin and the Defendant Wilson acted against the interests of the bankruptcy
estate (1) by the assertion of the counter-ciaims against the plaintiffs and the arguments for the
dismissal of the action in the Clark County Superior Court; (2) by the accusations of the
manipulation and of the wrongdoing; (3) by the collaboration and joinder of the counter-claims,
of the arguments and accusations against the plaintiff; (4) by the posting of the demand for the
immediate possession of the property and (5) by the entry upon the property to post the notice.

80. The conduct of the Defendants Paul and Lisa and the Defendants FSB, WFZ,
McCormick, Pierce and Coughlin and the Defendant Wilson willfully violated the automatic stay.
in the Bankruptcy Case No. 19-43563-BDL (1) by the “continuation ... of a judicial,
administrative, or other action or proceeding against the debtor that was or could have been
commenced before the commencement of the case”; (2) by the attempt “to recover a claim
against the debtor that arose before the commencement of the case” or (3) by the act “to obtain
possession of property of the estate or of property from the estate or to exercise conitrof over

property of the estate.”

81. The conduct of the Defendants Paul and Lisa and the Defendants FSB, WF2Z,
McCormick, Pierce and Coughlin and the Defendant Wilson caused the sufferance of the
tension, headaches, nausea, anxiety and other emotional harm, which was distinct from the
stress of the bankruptcy process. The Plaintiff Robert cringes and panics with every telephone
case, every email message and every mail delivery from the fear of the loss of the consortium
with family, friends and associates under the false impression of the communications with the
attorneys and the defendants and with every entry upon the land by an unknown trespasser
from the fear of bodily harm.

82. The violations of the automatic stay caused the sufferance of the injuries of the Plaintiff
Robert by the deprivation of the protection of the automatic stay, by the denial of the quiet use
and enjoyment of the property, by the diminishment of the present and future interest in the
property, by the deprivation of the resources for the maintenance ana possession of the
property and by the multiple trespasses upon the land and against the Plaintiff Robert.

83. The Plaintiff Robert demands the remedy of the actua! damages, of the consequential
damages and of the punitive damages according to the trial proof.

11

 
Count 3

84. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

85. ‘The plaintiffs assert the claim of the cause of the action by the allegations against the
Defendant Wilson.

86. During the pendency of the bankruptcy case, the Defendant Wilson asserted a claim in
the amount of the $55,000 against the Plaintiff Robert and the bankruptcy estate by the
allegation of the unjust enrichment and fraud on the basis of a contract with third-parties in the
year 2006. The Defendant alleged that the third-parties, “acting in concert and concealment -
took $55,000.00 under contract ... [that] ... was never performed on and | was never able to
get any answers.”

87. During the examination of the Plaintiff Robert by the judge of the Washington Bankruptcy
Court, the Defendant Wilson stated that he has been “following these people [plaintiffs] around
all over the place” and admitted to the existence of his communications with the Defendants
Paul and Lisa, who joined with the Defendants FSB, WFZ, McCormick, Pierce and Coughlin in
the dismissal of the action in the Clark County Superior Court and accused the plaintiff of
“wrongfuliy using the bankruptcy court to manipulate having a stay in place.”

88. During the pendency of the bankruptcy case, the Defendant Wilson filed similar
documents to the proof of claim in the prior bankruptcy cases of the Plaintiff Teresa.

89. During the pendency of the bankruptcy case, the Defendant Wilson filed similar
documents to the proof of claim in the record of an appeal by the Plaintiff Teresa and her
daughter before the Ninth Circuit Court of Appeals.

90. During the pendency of the bankruptcy case, the Defendant Wilson sent similar
documents to the proof of claim to the address of the plaintiffs daughter and her employer.

91. The plaintiffs believe that the Defendant Wilson had communications with the non-party
Joyce Werner, who conducted the lockout of the plaintiffs at the Apartment 25, 369 Hobron
Lane, Honolulu Hawaii on or about June 7, 2019.

92. The Plaintiff Robert believes that the acts of the Defendant Wilson are for the indirect
coercion of a release of the interest in the Palma Drive House in Salinas, California, which the
Defendant Wilson and the Plaintiff Teresa jointly hold.

93. On and after the November 4, 2019, the Defendant Wilson had knowledge of the
bankrupicy case by the access of the case record and by the notices from the Plaintiff Robert.

94. Despite the knowledge of the bankruptcy case, the Defendant Wilson acted against the
interests of the bankruptcy estate (1) by the filing of the proof of claim, (2) by the failure to
withdraw the proof of claim, (3) by the request to reopen the prior cases, (4) by the stalking of
the plaintiffs, (5) by the interference with the relations of the plaintiffs, (6)

85. The conduct of the Defendant Wilson willfully violated the automatic stay in the
Bankrupivy Case No. 19-43563-BDL (1) by the “continuation ... of a judicial, administrative, or
other action or proceeding against the debtor that was or could have been commenced before
the commencement of the case’; (2) by the attempt “to recover a claim against the debtor that

12

 
arose before the commencement of the case” or (3) by the act “to obtain possession of property
of the estate or of property from the estate or to exercise control over property of the estate.”

96. The conduct of the Defendant Wilson caused the sufferance of the tension, headaches,
nausea, anxiety and other emotional harm, which was distinct from the stress of the bankruptcy
process. The plaintiffs cringe and panic with every telephone case, every email message and
every mail delivery from the fear of the loss of the consortium with family, friends and associates
under the false impression of the communications with the attorneys and the defendants and
with every entry upon the land by an unknown trespasser from the fear of bodily harm.

97. The violations of the automatic stay caused the sufferance of the injuries of the plaintiffs
by the deprivation of the protection of the automatic stay, by the denial of the quiet use and
enjoyment of their property, by the diminishment of the present and future interest in their
property, by the deprivation of the resources for the maintenance and possession of their
property and by the multiple trespasses upon the land and against the plaintiff.

98. The plaintiffs demand the remedy of the actual damages, of the consequential damages
and of the punitive damages according to the trial proof.

Second Cause of the Action
(Breach of the Contract)

99. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

100. The Plaintiff Teresa asserts the claim of the cause of the action by the allegations
against the Defendants Paul and Lisa.

101. On March 6, 2014, the Defendants Paul and Lisa entered into an oral contract with the
Plaintiff Teresa for the sale and purchase of a fifty-percent interest in the property, which had
a reasonable value of $280,000 at the time.

102. Under terms of this contract, the parties were (1) to raise additional income through the
operations of a hydroponics growing system; (2) to raise additional income through the
development of a “Better than Organics” webcast program; (3) to share the expenses of the
repairs and maintenance of the property; (4) to obtain a modification of the loan under the
HAMP Program and, thereafter, (5) to own the property together.

103. The Plaintiff Teresa fully performed all the obligations of the contract (1) by the
qualification of the Defendants Paul and Lisa for a loan modification, (2) by the repair and
maintenance of the property without the cooperation and assistance of the defendants, (3) by
the ongoing development and production of the webcast program without the cooperation and
participation of the defendants and (4) by the ongoing operation of the hydroponics growing
system without the cooperation and participation of the defendants.

104. The Plaintiff Teresa remains ready, willing and able to perform any additional or modified
terms of the agreement to receive a good and sufficient deed to the property as promised by

defendants.

4105. On or abo. January 10, 2017, the Defendants Paul and Lisa breached their obligations
under the contract by the failure to follow-through with the requirements to move their bank
accounts to Washington and to live at the property. Aithough they were more than qualified for

43

 
a loan modification, the breach of the contract by the Defendants Paui and Lisa was unjustified
or unexcused given the representations to the Plaintiff Teresa before the making of the
agreement and the representations of the Hardship Affidavit after the making of the agreement.

106. The failure to satisfy the requirements of the loan modification was a total breach of the
contract, which caused the injury of the Plaintiff Teresa by the deprivation of the bargain benefit
for the fifty-percent ownership interest in the property.

107. The Plaintiff Teresa demands the remedy of the specific performance of the contract
because the property is unique and the award of the money damages is inadequate
compensation. The specific performance of the contract means the authorizaiion for the payoff
of the lender claims and the transfer of the title to the Plaintiff Teresa.

Third Cause of the Action
(Breach of the Implied covenants)

108. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

109. The Plaintiff Teresa asserts the claim of the cause of the action by the allegations
against the Defendants Paul and Lisa.

110. The Defendants Paul and Lisa entered into the contract with the Plaintiff Teresa for the
sale and purchase of a fifty-percent interest in the property, which had a reasonable value of

$280,000 at the time.

111. The contract with the Plaintiff Teresa required the best efforts of the Defendants Paul
and Lisa to obtain a modification of the loan under the HAMP Program. The agreement
imposed a duty on each party to refrain from doing anything that would render the performance
of the contract impossible and also the duty to do everything that the contract presupposes to
accomplish its purpose.

112. The Defendants Paul and Lisa breached implied covenant of good faith and fair dealing
by the interfering with or the failing to cooperate with the Plaintiff Teresa in the performance of
the contract. The Defendants Paul and Lisa refused to satisfy the requiremenis for the loan
modification.

113. The breach of the implied covenant of good faith and fair dealing caused the injury of
the Plaintiff Teresa by the deprivation of the bargain benefit for the fifty-percent ownership

interest in the property.

114. The Plaintiff Teresa demands the remedy of the compensatory damages according to
the trial proof.

Fourth Cause of the Action
(Promissory Estoppel and Unjust Enrichment)

115. The plaintiffs restate the allegations of the preceding paragraphs by the point of this
reference.

116. The Plaintiff Teresa asserts the claim of the cause of the action by the allegations
against the Defendants Paul and Lisa.

14

 
117. The Defendants Paul and Lisa promised the conveyance of a fifty-percent interest in the
property to the Plaintiff Teresa in the exchange for the securing of the property, for the repairing.
and mainiaining of the property and for the assisting in the claims against the property; and
thereafter, promised the sale of their remaining fifty-percent interest in the property to the

plaintiffs.

418. The Defendants Paul and Lisa’ breached the promise by their failure to satisfy the
requirements of the loan modification.

119. The Plaintiff Teresa relied upon the promise by the commitment of her resources to the
performance of the contract.

120. The reliance of the Plaintiff Teresa upon the promise was reasonable and foreseeable
because the successful performance of the coniract required the commitment of her resources,

121. The reliance upon the promise caused the injury of the Plaintiff Teresa by the deprivation
of the bargain benefit for the fifty-percent ownership interest in the property.

122. The Defendants Paul and Lisa received the benefits and were unjustly enriched by the
performance of the Plaintiff Teresa.

123. The Plaintiff Teresa demands the remedy by the enforcement of the promise by the
Defendants Paul and Lisa

Demand of the Relief

124. WHEREFORE, the Plaintiff Teresa demands the relief of the following:

For the judgment of the specific performance of the contract.

For the judgment of the compensatory damages according to the trial proof.

A

B

Cc. For the judgment of the actual damages according to the trial proof.
D For the judgment of the costs and fees according to the trial proof.
E

For any other relief that the court deems just and proper.

15

 
Date: March 30, 2020

Date: March 30, 2020

ENCLOSURE:

Exhibit 1: NOTICE TO QUIT
Exhibit 2:

Mtssoa Ss

Teresa Jean Kore, Plaintiff
20404 NE 242nd Avenue

Battle Ground, Washington 98604
Tel: (818) 206-3223
teresa.moore@me.com

 

 

 

16

2 5404 NE 242nd Avenue

Battle Ground, Washington 98604
Tel: (818) 206-3223
robert.garvin@me.com

 
B1040 (FORM 1040) (12/15)

 

 

 

: (Instructic ons. on Reverse)

RSARY. PROCEEDING COVER SHEET

  

ADVERSARY PROCEEDING NUMBER
‘| (Court Use Only)

 
 

 

 

PLAINTIFFS

Robert Garvin Moore; Teresa Jean Moore

DEFENDANTS

FLAGSTAR BANK FSB; WRIGHT, FINLAY & ZAK, LLP; Joseph T.
McCormick il]; Tom B. Pierce; Laura N. Coughlin; Lisa Armenio Reis; Paul
Kim Reis; KELLER WILLIAMS PREMIER PARTNERS; Pamela McAnally;
James Welch; Jacqueline Smith; Shelly Schmitz; Jeffrey Merritt Wilson; DOES

 

ATTORNEYS (Firm Name, Address, and Telephone No.)

None

ATTORNEYS (If Known)

None

 

PARTY (Check One Box Only)

x Debtor oO U.S. Trustee/Bankruptcy Admin
o Creditor (xOther Spouse
Oo Trustee

 

PARTY (Check One Box Only)

O Debtor O US. Trustee/Bankruptey Admin
cx Creditor mOther Claimants
O Trustee

 

the Promissory Estoppel and the Unjust Enrichment

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

(2) for the Violation of the Automatic Stay; (2) for the Breach of the Contract, (3) for the Breach of the Implied Covenants and (4) for

 

 

 

FRBP 7001(4) — Recovery ¢ of Money/Property
[J 1i-Recovery of money/property - §542 turnover of property
FE] 12-Recovery of money/property - §347 preference
C] 13-Recovery of money/property - §548 fraudulent transfer
14-Recovery of money/property - other Stay Violations

FRBP 7001(2}— Validity, Priority or Extent of Lien
Pr 21-Vaiidity, priority or extent of lien or other interest in property

FRBP 70013} - Approval of Sale of Property
[J 31-Approval of sale of property of estate and of a co-owner - §363(h)}

FRBP 7061(4) — Objection/Reyocation of Discharge
41-Objection / revocation of discharge - §727(c),(d),(¢}

FRBP 7001(5) — Revocation of Confirmation
4}-Revocation of confirmation

FRBP 7001 (6) — Dischargeability
Lj 66-Dischargeability - §523(a)(£),014),0.4A) priority tax claims
LJ 62-Dischargeability - §523({a)(2), false pretenses, false representation,
actual fraud
Cr] 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7601(6) — Dischargeability (continued}

CJ 61-Dischargeability - §523(a)(5)}, domestic support

CL 68-Dischargeability - §523(a)(6), willful and malicious injury

Cr 63-Dischargeability - §523(a)(8), student loan

LO 64-Dischargeability - §523(a}(15), divorce or separation obligation
(other than domestic support)

CI] 63-Dischargeability - other

FRBP 7001(7} — Infunctive Relief
71-Injunctive relief — insposition of stay
CJ 72-Injunctive relief — other

FREBP 7001(8) Subordination of Claim or Interest
81-Subordination of claim or interest

FRBP 7001(9} Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other

a 5S8-SIPA Case - 15 U.S.C. §$78aaa ef.seq.

Ex] 62-Other (e.g. other actions that would have been brought in state court
ifunrelated to bankruptcy case}

 

CO Check if this case involves a substantive issue of state law

1 Check if this is asserted te be a class action under FRCP 23

 

o Check ifa jury trial is demanded in complaint

 

 

Other Relief Sought
specific performance of a contract

 

Demand.$ trial proof
FILED

 

hea ry

 

MAR 3 0 2028

Mark L. Hatcher
fork, US Bankruptcy Court
nm coitdtt of Washington At Tacoma

YHoputy Clerk

 

 
B1040 (FORM 1049) (12/15)

 

 

_. BANKRUPTCY CASE IN. WHICH THIS ADVERSARY. PROCEEDING ARISES

 

 

 

 

NAME OF DEBTOR ; BANKRUPTCY CASE NO.
Robert Garvin Moore 19-43563-BDL
DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE
_ Brian D. Lynch

__ Western District of Washington

   

| RELATED ADVERSARY PROCEEDING (IF ANY)

 

 

PLAINTIFF

 

ADVERSARY

 

DEFENDANT
PROCEEDING NO,
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 

 

DATE

f ZOR PLAINTIFF)

 

 

 

 

March 30, 2020 Robert Garvin Moore

 

 

 

INSTRUCTIONS

The filmg of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding, The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptey Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attorney}. A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactiy as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants,
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. Ifthe

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 
B 2500B (Form 2500B) (12/15)

United States Bankruptcy Court
Western District Of Washington

Inre __ Robert Garvin Moore , Case No. 19-43563-BDL

Debtor
‘Chapter 13
Rebert Garvin Moore and Teresa Jean Moore

)
)
)
)
Plaintiff }
)
)
}
)
)

 

v. Adv. Proc. No.

FLAGSTAR BANK FSB, et al.
Defendant

 

SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within 35
days.

UNITED STATES BANKRUPTCY COURT

Address of the cletk: Western District of Washington
1717 Pacific Avenue, Suite 2100
Tacoma, WA 98402

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attomey.

Name and Address of Plaintiff's Attorney: Robert Garvin Moore
20404 NE 242nd Avenue
Battle Ground, Washington 98604

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint
will be held at the following time and place:

Address: Room:
Date and Time:

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN
THE COMPLAINT.

(Clerk of the Bankruptcy Court)

Date: __. By: (Deputy Clerk)

 
B 2500B (Form 2500B) (12/15)

 

 

CERTIFICATE OF SERVICE
L, (name), certify that service of this summons and a copy of
the complaint was made (date) by:

QO Mail service: Regular, first class United States mail, postage fully pre-paid, addressed

to:
a Personal Service: By leaving the process with the defendant or with an officer or agent

of defendant at:

O Residence Service: By leaving the process with the following adult at:

O Certified Mail Service on an Insured Depository Institution: By sending the process by
certified mail addressed to the following officer of the defendant at:

Q) Publication: The defendant was served as follows: [Describe briefly]

Q) State Law: The defendant was served pursuant to the laws of the State of , as

follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

Date

Signature

 

Print Name:

 

Business Address:

 

 

 
Summons

Plaintiffs:
Robert Moore, 20404 NE 242nd, Battle Ground, Washington 98604

Teresa Moore, 20404 NE 242nd, Battle Ground, Washington 98604

Defendants:

FLAGSTAR BANK FSB, c/o Alessandro P. DiNello, CEO, 5151 Corporate Drive, Troy, MI 48698

WRIGHT, FINLAY & ZAK, LLP, c/o Laura Coughlin, Registered Agent, 612 S Lucile Street, Suite 300,
Seattle, WA, 98108

Joseph T. McCormick II], 612 S Lucile Street, Suite 300, Seattle, WA, 98108
Tom B. Pierce, 612 S Lucile Street, Suite 300, Seattle, WA, 98108

Laura N. Coughlin, 612 S Lucile Street, Suite 300, Seattle, WA, 98108

Paul Kim Reis, 5749 Kalanianaole Highway, Honolulu, Hawaii 96821-2330
Lisa Armenio Reis, 5749 Kalanianaole Highway, Honolulu, Hawaii 96821-2330

KELLER WILLIAMS PREMIER PARTNERS, Chris Kelsey, Managing Broker, 2211 E Mill Plain Blvd., Suite
100, Vancouver, WA 98661

Pamela McAnally, 2211 E Mill Plain Blvd., Suite 100, Vancouver, WA 98661
James Welch, 2211 E Mill Plain Blvd., Suite 100, Vancouver, WA 98661
Jacqueline Smith, 2211 E Mill Plain Blvd., Suite 100, Vancouver, WA 98661
Shelly Schmitz, 2211 E Mill Plain Bivd., Suite 100, Vancouver, WA 98661

Jeffrey Merritt Wilson, PO Box 10414, Salinas California 93912

 
RULE 7012-1. NOTICE

Adversary Proceeding No.

 

RULE 7012-41. NOTICE REGARDING FINAL ADJUDICATION AND CONSENT TO ENTRY OF FINAL ORDERS OR
JUDGMENTS BY BANKRUPTCY JUDGE IN AN ADVERSARY PROCEEDING

(a) Notice Regarding Final Adjudication and Consent. In an adversary proceeding before a bankruptcy judge, in addition to
the statements in the pleadings required by Fed. R. Bankr. P. 7008(a) and 7012(b), each party shall file a separate document
with its initial pleading (the complaint, counterclaim, cross-claim, third party complaint, answer or other responsive pleading)
to be entitled Notice Regarding Final Adjudication and Consent. The Notice Regarding Final Adjudication and Consent shall
include a repetition of the statements required by Fed. R. Bankr. P. 7008(a) and 7012(b) and shall include a statement that
the party dogs or does not consent to entry of final orders or judgments by the bankruptcy judge.

The Plaintiffs Robert Garvin Moore and Terresa Jean Moore consent to entry of a final
order or judgment in the accordance with the law by the judge of the Bankruptcy Court.

 
      

Date: March 24, 2020 feb 8 Q. JU

 

eresa Jean M6efe, Plaintiff
20404 NE 242nd Avenue
Battle Ground, Washington 98604
Tel: (818) 206-3223
teresa.moore@me.com

  

Date: March 24, 2020

  

 

 

Robert Garvin Moore, Piaf
26404 NE 242nd Avenue
Battle Ground, Washington 98604
Tel: (818) 206-3223
robert.garvin@me.com

 
